Case 2:18-cr-20495-DML-MKM ECF No. 78 filed 08/13/19                            PageID.254   Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,                                           Case Number 18-20495
v.                                                                  Honorable David M. Lawson

IBRAHEEM IZZY MUSAIBLI,

               Defendant.
                                                  /

                   ORDER FOR TRANSPORTATION OF DEFENDANT
                        FOR COMPETENCY EXAMINATION

       On August 6, 2019, the Court granted the defendant’s second motion for a competency

examination and ordered the Bureau of Prisons to inform the Court, the defendant’s attorney, and

the attorney for the government once the defendant had been designated to a suitable facility. The

parties informed the Court on August 12, 2019 that the BOP has designated the defendant to the

Federal Medical Center in Butner, North Carolina for the purpose of the examination.

       Accordingly, it is ORDERED that the United States Marshal Service shall transport the

defendant to the Federal Medical Center in Butner, North Carolina for the purpose of a competency

examination.

                                                                    s/David M. Lawson
                                                                    DAVID M. LAWSON
                                                                    United States District Judge

Date: August 13, 2019


                                          PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was
                       served upon each attorney or party of record herein by
                       electronic means or first class U.S. mail on August 13, 2019.

                                                  s/Susan K. Pinkowski
                                                  SUSAN K. PINKOWSKI
